Citation Nr: 1814266	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Deborah Hargett-Robinson, Esq.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Following a February 2012 remand, the Board denied the claim in December 2012.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In April 2014, the Court vacated the Board's decision for further proceedings consistent with their decision.  The Board remanded the claim in September 2014 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand the Board directed the RO to readjudicate the claim after development was completed.  This readjudication was to specifically include reviewing and addressing whether a statement in the January 2011 rating decision that the appellant in obtaining his current rating "m[et] the criteria for loss of use of [his] extremities." (emphasis added) was true, and if so whether that provides a basis to grant the benefit sought.  If that statement was not true, or if that statement did not provide a basis to grant the appeal the RO was directed to explain the statement, and take, if necessary, appropriate action as warranted under the law.  The development does not respond to this directive.

Unfortunately, this requires yet another remand to ensure the Veteran's claim is adjudicated.  See Stegall v. West, 11 Vet. App. 268 (1998).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes on the VA a concomitant duty to ensure compliance with the terms of the remand.  Id.

Additionally, the Board notes that VA's adjudication of the claim relied on the Veteran's medical history up to September 2016.  Because Parkinson's disease is a progressive condition, VA medical records dated since the Veteran's September 2016 examination must be secured, and a new examination conducted, if warranted, prior to readjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant VA treatment records dated since September 2016 and associate them with the Veteran's electronic claims file.  Thereafter the RO must review these documents to determine whether they show evidence suggesting that the appellant's service connected disorder have increased in severity. This particularly includes a review of any all symptoms and findings regarding the appellant's multiple extremity weakness secondary to Parkinson's disease.  The RO is reminded that McLendon v. Nicholson, 20 Vet App. 79, 83 (2006) held that the threshold to order a new examination is low. 

2.  Then, after completing any additional development indicated, the claim must be readjudicated.  This includes reviewing and specifically addressing whether the statement in the January 2011 rating decision that the appellant in obtaining his current rating "m[et] the criteria for loss of use of [his] extremities." (emphasis added) was true, and if so whether that provides a basis to grant the benefit sought.  If that statement was not true, or if that statement does not provide a basis to grant the appeal, the RO must explain the statement, and take, if necessary, appropriate action as warranted under the law.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


